DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4, 6-12 and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu (CN101153980A; see machine translation attached).
Regarding claim 1, Yu discloses a display panel (see figures 1-7, for instance) having a plurality of subpixels (270), comprising a first array substrate (230), a first liquid crystal layer (250), a second array substrate (220), a second liquid crystal layer (240), a reflective layer (225), and a counter substrate (210); wherein the second array substrate (220) is between the first array substrate (230) and the counter substrate (210); the first liquid crystal layer (250) is between the first array substrate (230) and the second array substrate (220); the second liquid crystal layer (240) is between second array substrate 
Regarding claim 4, Yu discloses the display panel of claim 1, further comprising a first polarizer (second paragraph, page 3 of translation) on a side of the first array substrate distal to the first liquid crystal layer and a second polarizer on a side of the second liquid crystal layer distal to the second array substrate (second paragraph, page 3 of translation).
Regarding claim 6, Yu discloses the display panel of claim 4, wherein transmission axes of the first polarizer and the second polarizer are substantially perpendicular to each other (second paragraph, page 3 of translation).
Regarding claim 7, Yu discloses the display panel of claim 4, wherein transmission axes of the first polarizer and the second polarizer are substantially parallel to each other (second paragraph, page 3 of translation).
Regarding claim 8, Yu discloses the display panel of claim 1, wherein the first liquid crystal layer (250) has a first thickness along a direction substantially from the first array substrate (230) toward the counter substrate (210); the second liquid crystal layer (240) has a second thickness along the direction substantially from the first array 
Regarding claim 9, Yu discloses the display panel of claim 1, further comprising: a first electrode layer (284) and a second electrode layer (222) configured to apply a first electric field to the first liquid crystal layer (250); and a third electrode layer (221) and a fourth electrode layer (260) configured to apply a second electric field to the second liquid crystal layer (240).
Regarding claim 10, Yu discloses the display panel of claim 9, wherein the first electrode layer (284) is on a side of the first array substrate (230) facing the second array substrate (220), the second electrode layer (222) is on a side of the second array substrate (220) facing the first array substrate (230), and the first liquid crystal layer (250) is between the first electrode layer and the second electrode layer; and the third electrode layer (221) is on a side of the second array substrate (220) facing the counter substrate (210), the fourth electrode layer (260) is on a side of the counter substrate (210) facing the second array substrate, and the second liquid crystal layer (240) is between the third electrode layer and the fourth electrode layer.
Regarding claim 11, Yu discloses the display panel of claim 9, wherein the third electrode layer (221) comprises a plurality of reflective electrode blocks (225) respectively in the plurality of reflective regions (273) and a plurality of substantially transparent electrode blocks (224) respectively in the plurality of transmissive regions; and the plurality of reflective electrode blocks constitute the reflective layer (see fig. 2).
Regarding claim 12, Yu discloses the display panel of claim 9, wherein the second electrode layer (222) comprises a plurality of reflective electrode blocks 
Regarding claim 14, Yu discloses the display panel of claim 1, wherein the reflective layer (225) is on a side of the second array substrate (220) facing the second liquid crystal layer (240).
Regarding claim 15, Yu discloses the display panel of 1, wherein the reflective layer (225) is on a side of the second array substrate (220) facing away the second liquid crystal layer (240).
Regarding claim 16, Yu discloses a display apparatus, comprising the display panel of claim 1, a back light (29), and a driving circuit (80) configured to apply a first electric field to the first liquid crystal layer (250) and a second electric field to the second liquid crystal layer (240).
Regarding claim 17, Yu discloses a method of driving image display in a display panel (see figures 1-7, for instance) having a plurality of subpixels (270); wherein the display panel comprises a first array substrate (230), a first liquid crystal layer (250), a second array substrate (220), a second liquid crystal layer (240), a reflective layer (225), and a counter substrate (210); wherein the second array substrate (220) is between the first array substrate (230) and the counter substrate (210); the first liquid crystal layer (250) is between the first array substrate (230) and the second array substrate (220); the second liquid crystal layer (240) is between second array substrate (220) and the counter substrate (210); and the reflective layer (225) is between the first liquid crystal layer (250) and the second liquid crystal layer (240); wherein the display panel has a 
Regarding claim 18, Yu discloses the method of claim 17, comprising simultaneously applying a first electric field to the first liquid crystal layer (250) and applying a second electric field to the second liquid crystal layer (240) thereby controlling the display panel to display image in the transmissive display mode.
Regarding claim 19, Yu discloses the method of claim 17, comprising applying a second electric field to the second liquid crystal layer (240) thereby controlling the display panel to display image in the reflective display mode.
Regarding claim 20, Yu discloses the method of claim 19, wherein an electrical field is not applied to the first liquid crystal layer (250, as the driver 80 controls on/off signals applied to the LC layer).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-3, 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Min et al. (US 2018/0136518).

Min discloses a display panel (see figure 3, 5, 6, for instance), comprising a retardation film (58b) on a side of the second liquid crystal layer (58a) distal to the second array substrate (210 of element 58a).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the retardation film structure of Min in the device of Yu. The motivation for doing so would have been to improve a brightness of light, as taught by Min ([0095]).
Regarding claim 3, Yu discloses the display panel of claim 2, wherein the retardation film is a /4 retardation film (Min, [0142]).
Regarding claim 5, Yu discloses the display panel of claim 4. However, Yu does not expressly disclose the device further comprising a retardation film between the second polarizer and the counter substrate.
Min discloses a display panel (see figure 3, 5, 6, for instance), comprising a retardation film (58b) between the second polarizer (58c) and the counter substrate (210).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the retardation film structure of Min in the device of Yu. The motivation for doing so would have been to improve a brightness of light, as taught by Min ([0095]).
Regarding claim 13, Yu discloses the display panel of claim 1, wherein each of the first liquid crystal layer (250) and the second liquid crystal layer (240) has an optical retardation value substantially equal to a quarter wavelength of an incident light upon application of an electric field. However, Yu does not expressly disclose wherein the display panel further comprises a /4 retardation film on a side of the second liquid crystal layer distal to the second array substrate.
Min discloses a display panel (see figure 3, 5, 6, for instance), comprising a /4 retardation film (58b) on a side of the second liquid crystal layer (58a) distal to the second array substrate (210 of element 58a).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the retardation film structure of Min in the device of Yu. The motivation for doing so would have been to improve a brightness of light, as taught by Min ([0095]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL R BRIGGS whose telephone number is (571)272-8992. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571)-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANAEL R BRIGGS/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        11/6/2021